Citation Nr: 1421054	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1987 to February 1988, and from September 2005 to December 2006.  The Veteran also served in the Army Reserves with periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left knee disability.

This matter was previously before the Board in April 2011, at which time the Board remanded the claim for additional development of the evidence of record.  The Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In April 2011, the Board also remanded the issue of entitlement to service connection for a lumbar spine disability.  A March 2012 rating decision granted service connection for lumbar myositis.  That issue is no longer in appellate status because the Veteran has not disagreed with the rating or effective date assigned for that disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between a left knee disability and the Veteran's service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his left knee disability is related to his service.  Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran was diagnosed with chondromalacia patella of the left knee in July 2007, approximately seven months after separation from service.  Accordingly, the Veteran has demonstrated the presence of a current disability.

Regarding an in-service disease or injury, in a November 2006 Report of Medical Assessment, the Veteran reported that he had experienced a swollen knee in service for which he did not seek medical care.  Furthermore, in a September 2010 medical evaluation board report, the Veteran stated that he began to experience knee pain when deployed to Iraq after being called to active duty service in September 2005.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including experiencing pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Grottveit v. Brown, 5 Vet. App. 91 (1993).  An in-service injury or disease has therefore been demonstrated.  

With regard to the element of medical nexus, in September 2010, a medical evaluation board (MEB) opined that the Veteran's chondromalacia patella did not exist before service and was incurred in the line of duty.  The Veteran received a VA examination in October 2011, and the examiner opined that the Veteran's left knee disability was less likely than not related to service.  As a rationale for that opinion, the examiner noted that the Veteran's service treatment records were silent as to a knee disability, and there was no evidence of continuity of treatment.  The Board places no probative weight on that opinion because, as noted above, the Veteran complained in November 2006 of experiencing knee pain while in service, and that is noted in the service medical records.  Furthermore, with respect to a lack of continuity of treatment, the Board observes that the Veteran sought medical treatment for his left knee on numerous occasions following his discharge from service in December 2006, including in June 2007, October 2007, December 2010, April 2011, and September 2011.  With a factually inaccurate rationale, the Board places no probative weight on the VA examiner's opinion regarding etiology.  

Upon review of this evidence, and in consideration of the credible lay statements from the Veteran and others regarding the nature and duration of left knee symptoms, the Board affords the September 2010 finding of the MEB great probative weight.  Resolving reasonable doubt in favor of the Veteran, the Board finds a nexus to service has been demonstrated.  The weight of the probative evidence of record is at least in equipoise as to whether the Veteran's left knee disability is related to his service.  Therefore, service connection for a left knee disability is warranted, and the Veteran's claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


